Citation Nr: 0533894	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of removal of the right 
fifth rib as a result of surgical treatment by the Department 
of Veterans Affairs in November 2000.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  He was awarded the Combat Infantryman Badge and Purple 
Heart Medal for service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in December 2003, the veteran withdrew 
in writing the request for a hearing before a Veterans Law 
Judge which he had made when he filed his substantive appeal 
in November 2003 and that his withdrawal of the hearing 
request was effective pursuant to 38 C.F.R. § 20.702(e).

In April 2005, the Board remanded this case to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC, for 
further development of the evidence.  The case was returned 
to the Board in October 2005.

In a statement dated in October 2005, the veteran asserts 
that he suffers from "ED" (erectile dysfunction) as a 
result of medications used to treat his service-connected 
post-traumatic stress disorder.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  During VA right lung surgery in November 2000, the 
veteran's right fifth rib was removed.

2.  The veteran's complaints of pain in the right rib cage 
area are attributable to the surgical removal of his right 
fifth rib in November 2000 and are considered to have been 
caused by such surgery.

3.  The proximate cause of the veteran's complaints of pain 
in the right rib cage area was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part during right lung surgery in November 
2000 or an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of removal of the right 
fifth rib as a result of VA surgical treatment in November 
2000 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

A VCAA notice letter furnished by the AMC to the veteran in 
April 2005 informed him of the evidence needed to 
substantiate his claim, of the evidence which VA had obtained 
and would attempt to obtain, and of the evidence which he was 
expected to submit in support of his claim.  The AMC's April 
2005 letter also advised the veteran to submit to VA any 
evidence in his possession which pertained to his claim for 
compensation under 38 U.S.C.A. § 1151.  In connection with 
the instant appeal, the RO thus provided the veteran with the 
four elements of notice listed in Pelegrini II.  In light of 
the fact that the veteran was provided by the RO with a copy 
of the December 2002 rating decision which clearly explained 
the basis for the denial, and the fact that the veteran's 
case was readjudicated in August 2005 and a supplemental 
statement of the case was issued in September 2005, the Board 
finds that the timing of the VCAA notice provided to the 
veteran by the AMC did not affect the essential fairness of 
the adjudication of his claim on appeal and was in no way 
prejudicial to him, see Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), and so the Board finds that VA has fulfilled 
the duty to notify pursuant to the VCAA and its implementing 
regulations. 

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the records of 
the veteran's hospitalization and right lung surgery in 
November 2000.  In addition, pursuant to the Board's April 
2005 remand orders, VA obtained a medical opinion on the 
medical questions of whether the veteran's VA right lung 
surgery in November 2000 caused any additional disability 
and, if so, whether the VA surgical treatment of the veteran 
involved carelessness, negligence, error in judgment, lack of 
proper skill, or other fault on VA's part.  The veteran and 
his representative have not identified any existing 
additional evidence which might be relevant to the current 
appeal.  Therefore, the Board finds that further assistance 
is not required and the case is ready for appellate review. 

II. Legal Criteria

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected when the proximate cause of 
the additional was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
the proximate cause of additional disability was an event 
which was not reasonably foreseeable.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

An opinion by a layman on a question of medical diagnosis or 
medical causation lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A layman's account of what a physician purportedly said is 
too inherently unreliable to constitute medical evidence.   
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

III Factual Background 

The record reveals that, in September 1987, at a private 
medical facility, the veteran underwent a right thoracotomy 
and resection of a lesion in the right lung.  Pathological 
examination of the lesion found no evidence of malignancy.

In November 2000, the veteran was admitted to a VA Medical 
Center for right lung surgery after diagnostic studies, 
including a chest X-ray and a CT scan of his chest, were 
thought to be consistent with a cancerous lesion.  The 
veteran underwent a right upper lobe wedge resection during 
which a benign granuloma was found.

The November 2000 VA operative report stated, inter alia:

An incision was made overlying his previous thoracotomy 
incision, overlying approximately the fourth or fifth 
intercostal space, extending to the mid-interspinal 
line.  Then we proceeded to dissect using 
electrocautery down the subcutaneous tissue and 
dissecting through the latissimus dorsi and the 
serratus muscle.  We then identified the fifth rib and 
we proceeded to dissect the periosteal tissue off of 
this and we proceeded to elevate the periosteum using a 
periosteal elevator.  We dissected the rib clean and 
then we proceeded to remove the rib.  We then 
cautiously using sharp dissection entered the thoracic 
cavity going to the parietal pleura.  The lung was 
moderately adherent to the thoracic wall but it was a 
minimal to sharp dissection without any complications, 
i.e., grossly cutting into the lung parenchyma.  We 
proceeded to using sharp dissection, dissect 
superiorly, inferiorly, and anteriorly, freeing up the 
lung completely.  We then proceeded to identify the 
mass which was located as per the chest x-ray and a 
computed tomography scan of the lower anteriorly [sic] 
segment of the right upper lobe.  At this time we then 
proceeded to wedge out a segment of the lower anterior 
segment of the right upper lobe using a stapling 
device.  After we removed this, this sent off to 
pathology which later the pathologist returned the call 
stating it was a interpulmonary lymph node with no 
evidence of pathology.

In a statement received in July 2002, the veteran alleged 
that the VA surgeon who performed his right lung surgery in 
November 2000 told him the day after the surgery that the 
removal of the right fifth rib during the surgery had not 
been necessary.  

On VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2003, the veteran stated his opinion 
that the surgical removal of his right fifth rib during the 
VA right lung surgery in November 2000 had not been 
necessary.  

In a statement received in December 2003, the veteran said 
that he had had pain and discomfort in the area from which 
his right fifth rib was removed during the VA right lung 
surgery in November 2000 and that he should have received an 
explanation as to why removal of the rib was necessary.

At a VA general medical examination in July 2005, a VA 
physician who reviewed the medical records in the veteran's 
claims file and performed a clinical examination of the 
veteran found that the veteran had pain due to the surgical 
removal of the right fifth rib during the VA right lung 
surgery in November 2000 or to a fracture of the right sixth 
rib which had been sustained at some other time.  The 
physician stated an opinion that it as at least as likely as 
not that the veteran's complaint of pain was due to the 
partial resection of the right fifth rib during the VA 
surgery in November 2000 but that the surgical removal of the 
right fifth rib during VA surgery in November 2000 was not 
due to any negligence, carelessness, or other error on VA's 
part.

IV Analysis

The Board notes that the veteran's claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA right lung surgery in 
November 2000 involves the medical questions of whether the 
VA right lung surgery caused any additional disability and, 
if so, whether the VA surgical treatment of the veteran 
involved carelessness, negligence, error in judgment, lack of 
proper skill, or other fault on VA's part.  As those 
questions are ones calling for medical judgment, the Board 
finds that the only probative evidence on such questions 
would be competent medical evidence.  As noted in the Legal 
Criteria section of this decision, competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  

The only competent medical evidence of record on the medical 
questions in this case consists of the findings and opinions 
of the VA physician who reviewed the veteran's claims file 
and examined him in July 2005.  As the VA physician's opinion 
is not controverted by any other competent medical evidence, 
the Board accepts his findings and opinions that it is least 
as likely as not that the veteran's VA right lung surgery in 
November 2000 resulted in pain due to the removal during 
surgery of the veteran's right fifth rib but that the removal 
of that rib during VA surgery did not involve fault on VA's 
part such as an error in judgment, lack of proper skill, or 
negligence by the VA surgeon.  Because the law requires a 
showing by competent evidence that not only was the cause of 
a veteran's additional disability VA medical or surgical 
treatment but also that the VA treatment involved 
identifiable negligence, error in judgement, or other fault, 
and there is no competent medical evidence in this case that 
the veteran's VA right lung surgery in November 2000 involved 
any negligence, error in judgement, or other fault, the Board 
must conclude that the veteran is not entitled to 
compensation from VA for any pain in the right rib cage area 
which he experiences due to the VA right lung surgery which 
he underwent in November 2000.  See 38 U.S.C.A. § 1151 (West 
2002).

The veteran's stated belief that the removal of his right 
fifth rib during the VA lung surgery in November 2000, while 
no doubt sincere, is lacking in probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Similarly, his statement that the VA surgeon told him after 
the surgery that the removal of the right fifth rib during 
surgery had been unnecessary is lacking in probative value.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Those 
statements do not constitute competent medical evidence and, 
for that reason, the Board finds that they do not provide a 
basis to allow the veteran's claim on appeal.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of removal of the right 
fifth rib in November 2000 is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


